DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on February 14, 2022. Claim 1 and 6-18 are currently pending in the application. Claims 2-5 are canceled. Claims 1, 10, and 15-16 are amended.  Examiner withdraws the objections to the drawings due to applicant's amendment to the claims. Applicant overcame the rejection of claims 10 and 16 under 112(b) or 112 (pre-AIA ), second paragraph, by amending the claims.

Drawings
The drawings were received on August 28, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 and 6 – 18 are allowed.
Applicant has amended independent claims 1 and 15 in response to the office action mailed on December 23, 2020.  The amendment and arguments found on pages 2-6 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment and arguments independent claims 1, 12 and 15 are in conditions for allowance, and the previous rejection has been overcome and the application is now in condition for allowance.  
Daszkiewicz (EP 3247011 A1) (Fig. 1 – Fig. 2) teaches a transformer (1) and a MV apparatus unit directly mechanically and electrically connected with the transformer (1), a transformer terminals (4) placed in a standard bushings (5) and a MV bus-bars (6) connected transformer terminals (4) and metering current transformer (7). The switching device is formed as a switching box (2) having a housing (3), which housing 

The following is an examiner's statement of reasons for allowance:
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the insulating bodies of the bushing and the switching device are molded together”.
Claim(s) 6 – 11 and 16 are allowed by dependence on claim 1.

With regard to claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the insulating bodies of the bushing and the switching device are molded together.”
Claim(s) 13 – 14 are allowed by dependence on claim 12.


With regard to claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the insulating bodies of the bushing and the switching device are molded together.”
Claim(s) 17 – 18 are allowed by dependence on claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a 

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836